          Case 6:19-cv-00768-AA         Document 20        Filed 05/06/20      Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON


 RONALD EUGENE THOMPSON,                                                         6:19-cv-00768-AA
         Plaintiff,

 vs.
                                                                                            ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


       It is hereby ORDERED that attorney fees in the amount of $3,304.53 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

paid to Plaintiff’s attorney, dependent upon verification that Plaintiff has no debt which qualifies

for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and

mailed to Plaintiff’s attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR

97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

shall be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.

                    6th day of ___________________,
       DATED this _____              May            2020.


                                                        /s/Ann Aiken
                                                       _______________________________
                                                       Ann L. Aiken
                                                       United States District Judge
